


EXHIBIT 10.69


CLIFFS NATURAL RESOURCES INC.
AMENDED AND RESTATED 2012 INCENTIVE EQUITY PLAN
NON-QUALIFIED STOCK OPTION AWARD MEMORANDUM




 
 
 
Employee:
 
PARTICIPANT NAME


Date of Grant:
 
GRANT DATE
 
 
Number of Stock Option Shares Subject to Award:


 
SHARES GRANTED


Exercise Price per Share:
 
$
 
 
 
Term/Expiration Date:
 
January 12, 2025
 
 
Vesting Date:
 
December 31, 2017


Vesting Period:
 
January 1, 2015 – December 31, 2017
 
 
 
 
 
 
 
 
 
 
 
 



Additional terms and conditions of your Award are included in the Stock Option
Award Agreement. As a condition to your receipt of Stock Options, you must
accept the terms and conditions of this Award within 90 calendar days of your
Date of Grant. If you do not accept the terms and conditions of this Award
within such time, this Award may be forfeited and immediately terminate.
Note: Article 2.1 of the Stock Option Award Agreement contains provisions that
restrict your activities. These provisions apply to you and, by accepting this
Award; you agree to be bound by these restrictions.

1



--------------------------------------------------------------------------------






CLIFFS NATURAL RESOURCES INC.
AMENDED AND RESTATED 2012 INCENTIVE EQUITY PLAN


Stock Option Award Agreement


This Stock Option Award Agreement (the “Agreement”) is between Cliffs Natural
Resources Inc., an Ohio corporation (the “Company”), and you, the person named
in the Stock Option Award Memorandum (the “Award Memorandum”) who is an employee
of the Company or Subsidiary of the Company (the "Participant"). For purposes of
this Agreement, “Employer” means the entity (the Company or Subsidiary) that
employs the Participant on the applicable date. This Agreement is effective as
of the Date of Grant set forth in the Award Memorandum.
The Company wishes to award to the Participant Stock Options representing the
opportunity to purchase a number of the Company’s common shares, $0.125 par
value per share (the “Shares”), subject to the terms and conditions set forth in
this Agreement, in order to carry out the purpose of the Cliffs Natural
Resources Inc. Amended and Restated 2012 Incentive Equity Plan (the “Plan”). All
capitalized terms not defined in this Agreement shall have the same meaning as
set forth in the Plan. See Article 1 of the Plan for a list of defined terms.
In the event of a conflict between the terms of this Agreement, the Award
Memorandum and the terms of the Plan, the terms of the Plan shall govern. In the
event of a conflict between the terms of this Agreement and the Award
Memorandum, the terms of this Agreement shall govern.


ARTICLE 1.
Grant and Terms of Stock Options


1.1    Grant of Stock Options. Pursuant to the Plan, the Company has granted to
the Participant the number of Non-Qualified Stock Options as specified in the
Award Memorandum (the “Stock Options”), effective as of the Date of Grant.
1.2    Vesting and Exercise of Stock Options. The Stock Options shall become
Vested and exercisable as follows:
(a)    Employment Through the Vesting Date. Subject to Sections 1.2(b) and 1.5,
the Stock Options will become Vested and exercisable according to the vesting
schedule specified in the Award Memorandum, if the Participant remains in the
continuous of employ of the Company or a Subsidiary throughout the period
beginning on the Date of Grant and ending on the Vesting Date.
(b)    Termination of Employment. In the event of the Participant’s death,
Disability or other termination of employment, the exercisability of the Stock
Options will be governed by Section 12.1 of the Plan; provided, however,
notwithstanding anything in Section 12.1 of the Plan to the contrary, if the
Participant’s employment is terminated without Cause, but only if within sixty
(60) days the Participant signs and does not revoke a general release in a form
acceptable to the Company (a “Release”), then the Participant will Vest in a pro
rata portion of the Stock Options that would have Vested on the Vesting Date had
the Participant not been terminated without Cause, with such pro rata portion
equal to the product of (i) the total number of Stock Options subject to this
Award, multiplied by (ii) a fraction, the numerator of which is the number of
days from the beginning of the Vesting Period to the date on which the
Participant’s employment terminated, and the denominator of which is the number
of days in the Vesting Period.

2



--------------------------------------------------------------------------------




(c)    In the event the exercise of the Stock Options following the termination
of the Participant’s employment would be prohibited at any time solely because
the issuance of Shares would violate the registration requirements under the
Securities Act of 1933, the Options will terminate on the earlier of (i) the
Term/Expiration Date of the Stock Options as set forth in the Award Memorandum
or (ii) the expiration of a period of three (3) months after the termination of
the Participant’s employment during which the exercise of the Stock Options
would not be in violation of such registration requirements.
(d)    In no event may the Stock Options be exercised after the Term/Expiration
Date of the Stock Options as set forth in the Award Memorandum.
(e)    Vested Stock Options may be exercised in whole or in part at any time
during the term of the Stock Options by giving written notice of exercise to the
Company specifying the number of Shares to be purchased. The notice must be
given by or on behalf of a person entitled to exercise the Stock Options,
accompanied by payment in full of the Exercise Price in accordance with Section
1.3, along with any required tax withholding pursuant to Section 18.3 of the
Plan. Stock Options may not be exercised for a fraction of a Share.
1.3    Payment of Exercise Price. The Exercise Price may be paid:
(a)    in cash in any manner satisfactory to the Committee;
(b)    by tendering (either by actual delivery of Shares or by attestation)
previously owned Shares having an aggregate Fair Market Value on the date of
exercise equal to the Exercise Price applicable to such Stock Options being
exercised;
(c)    by a combination of cash and Shares;
(d)    to the extent permitted by applicable law, from the proceeds of sale
through a bank or a broker on the date of exercise of some or all of the Shares
to which the exercise relates in whole or in part by delivery (on a form
prescribed by the Committee) of an irrevocable direction to a securities broker
to sell Shares and delivery of all or a part of the sales proceeds to the
Company in payment of the Exercise Price and, if applicable, the amount
necessary to satisfy the Company’s withholding obligations at the minimum
statutory withholding rates, including but not limited to, U.S. federal and
state income taxes, payroll taxes and foreign taxes, if applicable;
(e)    by the Company’s withholding of Shares otherwise issuable upon exercise
of the Stock Options pursuant to a “net exercise” arrangement; or
(f)    by another method permitted by law that assures full and immediate
payment of the Exercise Price.
The Committee may withhold its approval for any method of payment for any
reason, in its sole discretion, including, but not limited to, concerns that the
proposed method of payment will result in adverse financial accounting treatment
or adverse tax treatment for the Company.
1.4    Issuance of Shares. The Company will issue or cause to be issued such
Shares promptly upon exercise of any of the Stock Options without any
restrictions other than those described in Section 17.2 of the Plan. No Shares
will be issued until full payment has been made. Until the issuance (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company) of the share certificate evidencing
such Shares, no right to vote or receive dividends, dividend equivalents or any
other rights as a Shareholder will exist with respect to the Shares,
notwithstanding the exercise of the Stock Options.

3



--------------------------------------------------------------------------------




1.5    Change in Control Vesting.
(a)    If the Participant remains in the continuous employ of the Company or
Subsidiary throughout the period beginning on January 1, 2015 and ending on the
date of a Change in Control, the Participant will become 100% Vested in all the
Stock Options subject to the Award upon the Change in Control and such Stock
Options will become fully exercisable for the full term of the award, except to
the extent that an award meeting the requirements of Section 1.5(d) (a
“Replacement Award”) is provided to the Participant in accordance with Section
1.5(d) to replace, adjust or continue the award of Stock Options covered by this
Agreement (the “Replaced Award”). If a Replacement Award is provided, references
to Stock Options in this Agreement shall be deemed to refer to the Replacement
Award after the Change in Control.
(b)    If, upon or after receiving a Replacement Award, the Participant
experiences a termination of employment with the Company or Subsidiary of the
Company (or any of their successors) (as applicable, the “Successor”) by reason
of the Participant terminating employment for Good Reason or the Successor
terminating the Participant’s employment other than for Cause, in each case
within a period of two years after the Change in Control and during the Vesting
Period, the Participant shall become 100% Vested in the Replacement Award upon
such termination, which Replacement Award will become immediately exercisable in
full, and the Replacement Award will remain exercisable for the full term of the
Replacement Award.
(c)    For purposes of this Agreement, a “Change in Control” means:
(i)    any individual, entity or group (within the meaning of Section 13(d)(3)
or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 35% or more of either (x) the
then-outstanding Shares (the “Outstanding Company Common Stock”) or (y) the
combined voting power of the then-outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that, for purposes of this
Section 1.4(d)(i), the following acquisitions shall not constitute a Change in
Control: (A) any acquisition directly from the Company, (B) any acquisition by
the Company, (C) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any Affiliate or (D) any acquisition
pursuant to a transaction that complies with Sections 1.5(c)(iii)(A),
1.5(c)(iii)(B) and 1.5(c)(iii)(C), below;
(ii)    individuals who, as of the date hereof, constitute the Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Directors; provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Shareholders, was approved by a vote of at least a majority
of the directors then comprising the Incumbent Board shall be considered as
though such individual was a member of the Incumbent Board, but excluding, for
this purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board of Directors;
(iii)    consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or securities of another
entity by the Company or any of its subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (A) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the then-outstanding shares of
common stock (or, for a non-corporate entity, equivalent securities) and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors (or, for a non-corporate entity,
equivalent governing body), as the case may be, of the entity resulting from
such Business Combination (including, without limitation, an entity that, as a
result of such transaction, owns the Company or all or substantially all of the
Company’s assets either directly or

4



--------------------------------------------------------------------------------




through one or more subsidiaries) in substantially the same proportions as their
ownership immediately prior to such Business Combination of the Outstanding
Company Common Stock and the Outstanding Company Voting Securities, as the case
may be, (B) no Person (excluding any entity resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such entity resulting from such Business Combination) beneficially owns,
directly or indirectly, 35% or more of, respectively, the then-outstanding
shares of common stock (or, for a non-corporate entity, equivalent securities)
of the entity resulting from such Business Combination or the combined voting
power of the then-outstanding voting securities of such entity, except to the
extent that such ownership existed prior to the Business Combination, and (C) at
least a majority of the members of the board of directors (or, for a
non-corporate entity, equivalent governing body) of the entity resulting from
such Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement or of the action of the Board of Directors
providing for such Business Combination; or
(iv)    approval by the Shareholders of a complete liquidation or dissolution of
the Company.
(d)    For purposes of this Agreement, a “Replacement Award” means an award: (i)
of the same type (e.g., time-based non-qualified stock options) as the Replaced
Award; (ii) that has a value at least equal to the value of the Replaced Award;
(iii) that relates to publicly traded equity securities of the Company or its
successor in the Change in Control or another entity that is affiliated with the
Company or its successor following the Change in Control; (iv) if the
Participant holding the Replaced Award is subject to U.S. federal income tax
under the Code, the tax consequences of which to such Participant under the Code
are not less favorable to such Participant than the tax consequences of the
Replaced Award; and (v) the other terms and conditions of which are not less
favorable to the Participant holding the Replaced Award than the terms and
conditions of the Replaced Award (including the provisions that would apply in
the event of a subsequent Change in Control). A Replacement Award may be granted
only to the extent it does not result in the Replaced Award or Replacement Award
failing to comply with or be exempt from Section 409A of the Code. Without
limiting the generality of the foregoing, the Replacement Award may take the
form of a continuation of the Replaced Award if the requirements of the two
preceding sentences are satisfied. The determination of whether the conditions
of this Section 1.5(d) are satisfied will be made by the Committee, as
constituted immediately before the Change in Control, in its sole discretion.
(e)    A termination “for Cause” means that, prior to termination of employment,
the Participant shall have committed: (i) and been convicted of a criminal
violation involving fraud, embezzlement or theft in connection with his or her
duties or in the course of his or her employment with the Successor; (ii)
intentional wrongful damage to property of the Successor; (iii) intentional
wrongful disclosure of secret processes or confidential information of the
Successor; or (iv) intentional wrongful engagement in any competitive activity;
and any such act shall have been demonstrably and materially harmful to the
Successor. For purposes of this definition, no act or failure to act on the part
of the Participant shall be deemed “intentional” if it was due primarily to an
error in judgment or negligence, but shall be deemed “intentional” only if done
or omitted to be done by the Participant not in good faith and without
reasonable belief that the Participant's action or omission was in the best
interest of the Successor.
(f)    A termination “for Good Reason” means the Participant’s termination of
employment with the Successor as a result of the initial occurrence, without the
Participant’s consent, of one or more of the following events:
(i)    a material diminution in the Participant’s annual base salary rate as in
effect from time to time (“Base Pay”);
(ii)    a material diminution in the Participant’s authority, duties or
responsibilities;
(iii)    a material change in the geographic location at which the Participant
must perform services;

5



--------------------------------------------------------------------------------




(iv)    a reduction in the Participant’s opportunity regarding annual bonus,
incentive or other payment of compensation, in addition to Base Pay, made or to
be made in regard to services rendered in any year or other period pursuant to
any bonus, incentive, profit-sharing, performance, discretionary pay or similar
agreement, policy, plan, program or arrangement (whether or not funded) of the
Successor; and
(v)    any other action or inaction that constitutes a material breach by the
Participant’s employer of the employment agreement, if any, under which the
Participant provides services.
Notwithstanding the foregoing, “Good Reason” shall not be deemed to exist
unless: (A) the Participant has provided notice to his or her employer of the
existence of one or more of the conditions listed in (i) through (v) above
within 90 days after the initial occurrence of such condition or conditions; and
(B) such condition or conditions have not been cured by the Participant’s
employer within 30 days after receipt of such notice.


ARTICLE 2.
Other Terms and Conditions


2.1    Non-Compete and Confidentiality.
(a)    The Participant shall not render services for any organization or engage
directly or indirectly in any business that is a competitor of the Company or
any Affiliate of the Company, or which organization or business is or plans to
become prejudicial to or in conflict with the business interests of the Company
or any Affiliate of the Company or distribute any secret or confidential
information belonging to the Company or any Affiliate of the Company.
(b)    Failure to comply with subsection (a) above will cause the Participant to
forfeit the right to the Stock Options and require the Participant to reimburse
the Company for the taxable income received on the exercise of Stock Options
within the 90-day period preceding the Participant’s termination of employment.


ARTICLE 3.
Acknowledgements


3.1    Acknowledgments. In accepting the Award, Participant acknowledges,
understands and agrees to the following:


(a)    The Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, to the extent permitted by the Plan;
(b)    The grant of the Stock Options is voluntary and occasional and does not
create any contractual or other right to receive future grants of Stock Options,
or benefits in lieu of Stock Options, even if Stock Options have been granted in
the past;
(c)    All decisions with respect to future Stock Options or other grants, if
any, will be at the sole discretion of the Company;
(d)
The Participant’s participation in the Plan is voluntary;


6



--------------------------------------------------------------------------------




(e)    The Stock Option Award and the Participant’s participation in the Plan
shall not create a right to employment or be interpreted as forming an
employment or services contract with the Company or any Subsidiary and shall not
interfere with the ability of the Company, or any Subsidiary, as applicable, to
terminate the Participant’s employment or service relationship (if any);
(f)    The future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;
(g)    No claim or entitlement to compensation or damages shall arise from
forfeiture of any Stock Options resulting from the Participant ceasing to
provide employment or other services to the Company or a Subsidiary (for any
reason whatsoever whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where the Participant is employed or the
terms of the Participant’s employment agreement, if any), and in consideration
of the grant of the Stock Options to which the Participant is otherwise not
entitled, the Participant irrevocably agrees never to institute any claim
against the Company or any of its Subsidiaries, and the Participant waives his
or her ability, if any, to bring any such claim, and releases the Company and
its Subsidiaries from any such claim; if, notwithstanding the foregoing, any
such claim is allowed by a court of competent jurisdiction, then, by
participating in the Plan, the Participant shall be deemed irrevocably to have
agreed not to pursue such claim and agrees to execute any and all documents
necessary to request dismissal or withdrawal of such claim;
(h)    Neither the Plan nor the Stock Options shall be construed to create an
employment relationship where any employment relationship did not otherwise
already exist;
(i)    The Company is not providing any tax, legal or financial advice, nor is
the Company making any recommendations regarding the Participant’s participation
in the Plan, or the Participant’s acquisition or sale of the underlying Shares.
The Participant is hereby advised to consult with his or her own personal tax,
legal and financial advisors regarding his or her participation in the Plan
before taking any action related to the Stock Options;
(j)    The Stock Options and the Shares underlying the Stock Options, and the
income and value of same, are not part of normal or expected compensation for
purposes of calculating any severance, resignation, termination, redundancy,
dismissal, end-of-service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments; and
(k)    The Company reserves the right to impose other requirements on
participation in the Stock Options and on any Shares acquired under the Plan, to
the extent the Company determines it is necessary or advisable in order to
comply with local law or other applicable rules or facilitate the administration
of the Plan, and to require the Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.


ARTICLE 4.
General Provisions


4.1    Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of the Agreement and these terms and
conditions, the Company shall not be obligated to issue any Shares pursuant to
the Agreement and these terms and conditions if the issuance or payment thereof
would result in a violation of any such law; provided, however, that the Shares
will be issued at the earliest date at which the Company reasonably anticipates
that the issuance of the Shares will not cause such violation.



7



--------------------------------------------------------------------------------




4.2    Withholding Taxes. The provisions of Article 18.3 of the Plan shall apply
to the extent that the Company or Subsidiary is required to withhold income tax,
social insurance, payroll tax, fringe benefits tax, payment on account or other
tax-related items related to Participant’s participation in the Plan in
connection with the Participant’s Stock Options, including, without limitation,
any tax liability associated with the grant or exercise of the Stock Options or
sale of the underlying Shares (the “Tax Liability”). These requirements may
change from time to time as laws or interpretations change. Regardless of the
Company or Subsidiaries' actions in this regard, the Participant hereby
acknowledges and agrees that the Tax Liability shall be the Participant’s sole
responsibility and liability. The Participant acknowledges that the Company’s
obligation to issue or deliver Shares shall be subject to satisfaction of the
Tax Liability. Unless otherwise determined by the Committee, withholding
obligations shall be satisfied by having the Company or one of its Subsidiaries
withhold all or a portion of any Shares that otherwise would be issued to the
Participant upon exercise of the vested Stock Options; provided that amounts
withheld shall not exceed the amount necessary to satisfy the Company’s tax
withholding obligations. Such withheld Shares shall be valued based on the Fair
Market Value as of the date the withholding obligations are satisfied. The
Company or one of its Subsidiaries may also satisfy the Tax Liability by
deduction from the Participant’s wages or other cash compensation paid to the
Participant. If the Company does not elect to have withholding obligations
satisfied by either withholding Shares or by deduction from the Participant’s
wages or other compensation paid to the Participant, the Participant agrees to
pay the Company or Subsidiary the amount of the Tax Liability in cash (or by
check) as directed by the Company or Subsidiary.
4.3    Continuous Employment. For purposes of this Agreement, the continuous
employment of the Participant with the Company shall not be deemed to have been
interrupted, and the Participant shall not be deemed to have separated from
service with the Company, by reason of the transfer of his employment among the
Company or Subsidiaries, service solely as a director of the Company or any
Subsidiary or an approved leave of absence, unless otherwise indicated in the
Plan or if required to comply with Section 409A of the Code.
4.4    Relation to Other Benefits. Any economic or other benefit to the
Participant under the Agreement and these terms and conditions or the Plan shall
not be taken into account in determining any benefits to which the Participant
may be entitled under any profit-sharing, retirement or other benefit or
compensation plan maintained by the Company or a Subsidiary and shall not affect
the amount of any life insurance coverage available to any beneficiary under any
life insurance plan covering employees of the Company or Subsidiary.
4.5    These Terms and Conditions Subject to Plan. The Stock Options covered
under the Agreement and all of the terms and conditions hereof are subject to
all of the terms and conditions of the Plan, a copy of which is available upon
request.
4.6    Transferability. Except as otherwise provided in the Plan, the Stock
Options are non-transferable and any attempts to assign, pledge, hypothecate or
otherwise alienate or encumber (whether by law or otherwise) any Stock Options
shall be null and void.
4.7    Data Privacy. The Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Participant’s personal data as described in this Agreement and any other
Stock Option award materials by and among, as applicable, the Company or
Subsidiaries for the exclusive purpose of implementing, administering and
managing the Participant’s participation in the Plan.
The Participant understands that the Company or Subsidiary may hold certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, date of birth, social
security number or other identification number, salary, nationality, job title,
any Shares of or directorships in the Company that are held, details of all
Stock Options or any other entitlement to Shares awarded, canceled, exercised,
vested, unvested or outstanding in the Participant’s favor, for the exclusive
purpose of implementing, administering and managing the Plan (“Data”).



8



--------------------------------------------------------------------------------




The Participant understands that Data will be transferred to the Company’s
broker, or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration and management of the Plan. The Participant understands that the
recipients’ use of the Data may be located in the United States or elsewhere,
and that the recipients’ country (e.g., the United States) may have different
data privacy laws and protections than the Participant’s country. The
Participant understands that if he or she resides outside the United States, he
or she may request a list with the names and addresses of any potential
recipients of the Data by contacting his or her local human resources
representative. The Participant authorizes the Company, the Company’s broker and
any other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing the Participants’
participation in the Plan. The Participant understands that Data will be held
only as long as is necessary to implement, administer and manage the
Participant’s participation in the Plan. The Participant understands if he or
she resides outside the United States, he or she may, at any time, view their
respective Data, request additional information about the storage and processing
of their Data, require any necessary amendments to their Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
his or her local human resources representative. Further, the Participant
understands that he or she is providing the consents herein on a purely
voluntary basis. If the Participant does not consent, or if the Participant
later seeks to revoke his or her consent, his or her employment status or
service and career with the Employer will not be adversely affected; the only
adverse consequence of refusing or withdrawing the Participant's consent is that
the Company would not be able to grant Stock Options or other equity awards or
administer or maintain such awards. Therefore, the Participant understands that
refusing or withdrawing his or her consent may affect the Participant’s ability
to participate in the Plan. For more information on the consequences of the
Participant’s refusal to consent or withdrawal of consent, the Participant
understands that he or she may contact his or her local human resources
representative.


4.8    Amendments. This Agreement can be amended at any time by the Committee.
Any amendment to the Plan shall be deemed to be an amendment to this Agreement
to the extent that the amendment is applicable hereto. Except for amendments
necessary to bring this Agreement into compliance with current law including
Section 409A of the Code, no amendment to this Agreement shall materially and
adversely affect the rights of the Participant without the Participant’s written
consent.
4.9    Severability. The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
4.10    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Stock Options by electronic means. By
accepting this Award of Stock Options, the Participant hereby acknowledges the
Company’s execution of this Agreement and consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.
4.11    Headings. Headings are given to the Articles of this Agreement solely as
a convenience to facilitate reference. Such headings shall not be deemed in any
way material or relevant to the construction or interpretation of this Agreement
or any provision hereof.
4.12    Governing Law. This Agreement is governed by, and subject to, the laws
of the State of Ohio, without regard to the conflict of law provisions, as
provided in the Plan.
4.13    Code Section 409A. To the extent applicable, it is intended that this
Agreement and the Plan comply with, or are exempt from, the provisions of
Section 409A of the Code. This Agreement and the Plan shall be administered in a
manner consistent with this intent, and any provision that would cause the
Agreement or the Plan to fail to satisfy Section 409A of the Code shall have no
force and effect until amended to comply with Section 409A of the Code (which
amendment may be retroactive to the extent permitted by

9



--------------------------------------------------------------------------------




Section 409A of the Code and may be made by the Company without the consent of
the Participant). The terms “termination of employment,” “terminates
employment,” and similar words and phrases used in this Agreement mean a
“separation from service” within the meaning of Treasury Regulation section
1.409A-1(h).


[Acceptance Page Contained in Exhibit A]

10



--------------------------------------------------------------------------------






Exhibit A

Acceptance by the Participant


The Participant acknowledges acceptance of, and consents to be bound by, the
Plan and this Agreement and any other rules, agreements or other terms and
conditions incorporated herein by reference.
IF I FAIL TO ACKNOWLEDGE ACCEPTANCE OF THE AWARD WITHIN NINETY (90) DAYS OF THE
DATE OF GRANT SET FORTH IN THE AGREEMENT, THE COMPANY MAY DETERMINE THAT THIS
AWARD HAS BEEN FORFEITED.
PARTICIPANT NAME
 
ACCEPTANCE DATE
Participant Name
 
Date
ELECTRONIC SIGNATURE
 
 
Participant’s Signature
 
 




11

